             Case 1:19-cr-00374-JMF Document 53 Filed 05/18/20 Page 1 of 1


                                                                                     Thomas D. Warren
                                                                                               Founder
                                                                                        (216) 304-4970
                                                                          tom.warren@warrenterzian.com


 VIA ECF
                                                                    May 15, 2020

 The Honorable Jesse M. Furman
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, NY 10007

          Re:      United States v. Michael Avenatti, 19 Cr. 374 (JMF)

        Defendant Michael Avenatti submits this letter, supplementing the letter filed
 by the Government, to further advise the Court that he intends to revisit, by motion,
 his request to transfer this case to the Central District of California so it may be tried
 alongside related charges brought against him there. See United States v. Michael
 Avenatti, Case No. 19-00061-JVS (Selna, J.). In light of the COVID-19 pandemic, the
 alleged loss amount, and the significant judicial and juror resources (and risk)
 associated with a separate trial in this matter, Mr. Avenatti maintains there can be
 no reasonable justification for continuing to proceed with this case in the Southern
 District of New York.



On September 24, 2019, Judge Batts denied Defendant's motion         Best regards,
to transfer this case to the Central District of California. See
ECF No. 21. To the extent that circumstances have changed in
light of the pandemic, Defendant may move to "revisit" the issue,
but Judge Batts's decision is law of the case and the Court will
not reconsider arguments that she already rejected. The parties
should address a briefing schedule for any renewed transfer
                                                                     Tom Warren
motion in the proposed scheduling order that they were ordered
to file my May 22, 2020. See ECF No. 51.

        SO ORDERED.




                                   May 18, 2020




 LA | CLE                                            1
